DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 21-24, 15, 16, 25-31, 17, 32-35, 19, and 36-37 are presented for examination.  This office action is in response to the amendment filed on 5/26/21.

Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

 REASONS for ALLOWANCE
Claims 1, 21-24, 15, 16, 25-31, 17, 32-35, 19, and 36-37 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: renumbered claims 1-22 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-22 and because the arguments set forth in the amendment filed on 5/26/2021 are persuasive.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an apparatus, comprising: a control unit; a memory coupled to the control unit and including computer program code; N groups of storage units electrically connected to the control unit, each of the N groups of storage units having N storage units, each of the N storage units having N storage regions, wherein N is a positive integer; wherein the memory and the computer program code configured to, with the control unit, cause th storage region of a first storage unit of a kth group of storage units according to only one storage unit of a (k+1)th group of storage units and only one storage unit of a (k+2)th group of storage units; rebuilding a second data segment stored in an (i+1)th storage region of the first storage unit of the kth group of storage units according to only one storage unit of the (k+1)th group of storage units and only one storage unit of the (k+2)th group of storage units; wherein i is a positive integer less than or equal to N, where k is a positive integer less than or equal to N, the first data segment and the second data segment are rebuilt according to two different storage units of the (k+1)th group of storage units, and the first data segment and the second data segment are rebuilt according to two different storage units of the (k+2)th group of storage units  as described in the specification and together with combination of other claimed element as set forth in the claims.  Also the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution records taken as a whole. 

The closest prior art, “Redundant Array Of Independent Disks Systems That Utilize Spans With Different Storage Device Counts For A Logical Volume” by Moon et al. (Moon) US Patent Pub. No. 2014/0317346 discloses methods and structure are provided for defining span sizes for Redundant Array of Independent Disks (RAID) systems. One embodiment is a RAID controller that includes a control system and a span manager. The control system is able to identify storage devices coupled with the controller and is able to receive input requesting the creation of a RAID logical volume. The span manager is able to define multiple RAID spans to implement the volume, each 

Another close prior art, “Parity Generator For Redundant Array Of Independent Discs Type Memory” by Madpuwar US Patent Application No. 2011/0185119 discloses In a Redundant Array of Independent Discs (RAID) type memory, dual parities P and Q are generated by a dual XOR engine that performs a plain XOR operation for parity P and a weighted XOR operation for parity Q. The plain and weighted XOR operations may be performed in a single pass. However, Madpuwar also fails to discloses, suggests, or teaches all the limitations as recited above.

Therefore, claims 1-22 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138